Title: Address to the Citizens of Orange, [19 November 1824]
From: Madison, James
To: 


        
          [19 November 1824]
        
        I am very thankful, my friends & fellow Citizens, for the token of regard you have given me. It is peculiarly valuable as coming from those in the midst of whom I have lived, and for whom I have such sincere respect. I can not however disguise from myself that your partiality greatly overrates my public services. But I am justified in saying that you can not overrate the intentions with which they were rendered, such as they may have been, or my gratitude to my Country for the honorable trusts it conferred on me. Nor ought I to withold the expression of my particular gratitude to the worthy citizens of the County of Orange. Their suffrages introduced me into the public career which occupied so great a portion of my life, and in every stage of which I experienced from them all the kindness & support I could hope for or desire.
        But how can I speak of gratitude without being reminded by the occasion, of what we all owe, of what the Nation itself owes to its great benefactor, whom we are gratified with having now for our guest. Besides those signal & critical services which are most known to the World, and which call for every proof of gratitude which our Country can give, he has endeared himself by his persevering devotion to the great principles of our Revolution, and by his zeal, truly American, in maintaining our Rights our honour, and our interests, as a free & independent people. In his absence I could say much which I can not trust my feelings to utter in his presence. But were he absent I could not say more than would be due, nor more than I am sure would be ecchoed [sic] by every heart present.
        He offered as a toast,
        The Divine Rights of self Government, and its immortal Champions.
      